Citation Nr: 0807667	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-18 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for colon cancer, including 
as due to exposure to ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1975.  

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1.  Service medical records do not include any diagnosis or 
treatment for colon cancer in service.  

2.  Private medical records reflect that colorectal carcinoma 
was first diagnosed in 1989.  

3.  Service records fail to document the veteran's exposure 
to ionizing radiation.  


CONCLUSION OF LAW

Colon cancer was not incurred or aggravated in active 
military service; and the service incurrence of colon cancer 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in December 2002, August 2004, October 2004, 
November 2005, and June 2006, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  The correspondence from the veteran 
dated in June 2006 clearly indicates he understands that 
evidence substantiating his claimed exposure to ionizing 
radiation in service is needed to support his claim.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  The 
veteran's service medical records and AF Form 7's were 
obtained.  The RO also contacted the National Personnel 
Records Center (NPRC), the Defense Threat Reduction Agency 
and the Chief, Radiation Protection Division of the United 
States Air Force Radioisotope Committee Secretariat and was 
informed they had no records demonstrating the veteran was 
exposed to ionizing radiation in service.   The veteran was 
not examined for VA purposes in connection with his claim as 
the evidence does not demonstrate the veteran was exposed to 
ionizing radiation in service.  Similarly, his claim was not 
referred for a dosage estimate as the evidence does not 
demonstrate he was exposed to ionizing radiation in service.  
As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The regulations provide service connection for specific 
diseases, including colon cancer, incurred by radiation 
exposed veterans as a result of participation in a radiation-
risk activity.  38 C.F.R. § 3.309(d) (2007).  

When it is determined that a veteran was otherwise exposed to 
ionizing radiation in service and the veteran subsequently 
develops a radiogenic disease, including colon cancer, before 
its adjudication such claim will be referred to the Under 
Secretary for Benefits for further consideration.  38 C.F.R. 
§ 3.311 (2007).  

Factual Background and Analysis.  For the veteran to prevail 
with his claim, the evidence must demonstrate he participated 
in a radiation-risk activity and developed one of the 
diseases listed in 38 C.F.R. § 3.309(d).  Or it must 
demonstrate that he was exposed to ionizing radiation in 
service, and then developed a radiogenic disease as set out 
in 38 C.F.R. § 3.311.  Or, the evidence must demonstrate 
either that the veteran's colon cancer began in service or 
was diagnosed to a degree of 10 percent within one year of 
the veteran's separation from the service.  

In this case, the veteran does not meet the criteria for 
participation in a radiation-risk activity.  The veteran has 
not asserted and the evidence does not indicate the veteran 
participated in onsite testing involving atmospheric testing 
of a nuclear device, was involved in the occupation of 
Hiroshima or Nagasaki, was interned as a prisoner of war in 
Hiroshima or Nagasaki, or served in 1992 on the grounds of a 
gaseous diffusion plant in Paducah, Kentucky, or the K25 area 
of Oak Ridge, Tennessee.  As the veteran did not participate 
in a radiation-risk activity as defined by the regulations, 
presumptive service connection for colon cancer is not 
warranted based on application of 38 C.F.R. § 3.309.  

As to whether the veteran was otherwise exposed to ionizing 
radiation in service, distinct from radiation risk activity 
as defined in 38 C.F.R. § 3.309, the veteran indicated he was 
exposed to radiation while handling nuclear weapons at 
Manzano Air Base, New Mexico.  The veteran's personnel 
records do not reflect he was a weapons handler.  His 
occupational specialty was listed as warehouse specialist and 
warehouse supervisor.  There is no listing of any special 
training in handling nuclear weapons noted.  His service 
medical records likewise do not include any documentation of 
exposure to ionizing radiation in service.  Indeed, on a 
September 1969 Report of Medical History, prepared at the 
USAF Dispensary Manzano Base, New Mexico the veteran checked 
"no" to the question "Have you ever worked with 
radioactive substance?"  

Moreover, the RO contacted the National Personnel Records 
Center (NPRC), the Defense Threat Reduction Agency and the 
United States Air Force and they all replied they had no 
documentation the veteran was exposed to ionizing radiation 
in service.  The Board has concluded that requests were made 
for "any available records" concerning the veteran's 
exposure to radiation, as required by 38 C.F.R. 
§ 3.311(a)(2)(iii).  

The only evidence of record which indicates the veteran was 
exposed to radiation in service are the statements of the 
veteran.  Based on the veteran's denial of exposure to 
radioactive substances while serving at Manzano in September 
1969, the Board has concluded his claim is not credible.  The 
Board also noted that December 1998 private medical records 
document the veteran was having memory lapses.  The Board has 
concluded there is no credible evidence which demonstrates 
the veteran was exposed to ionizing radiation in service.  

In Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997) the 
United Stated Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a preliminary assessment of 
exposure to radiation is required before the claim will "be 
referred ... for further consideration."  While under 38 
C.F.R. § 3.311(b), colon cancer is considered a "radiogenic 
disease," 38 C.F.R. § 3.311(b)(2)(iv),(xii),(xiii), there is 
no evidence to warrant "further consideration," as it has 
been established that the veteran was not exposed to 
radiation.  The claim has not passed the initial threshold 
requirement of establishing exposure to radiation under 
subsection (a).  For that reason, referral is not 
appropriate.   

The Board also considered whether service connection for 
colon cancer based on direct incurrence in service or on a 
presumptive basis is supported by the evidence.  The service 
medical records do not include any diagnosis or treatment of 
colon cancer in service.  The first history of colon cancer 
noted in the claims folder dates it from 1989, many years 
after the veteran's separation from the service in 1975.  
There is no basis for finding colon cancer began in service, 
or that it became extant to a degree of 10 percent within the 
initial post service year.  


ORDER

Service connection for colon cancer is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


